Name: Council Regulation (EC) No 1821/98 of 29 July 1998 imposing a definitive anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) originating in Indonesia and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: international trade;  competition;  Asia and Oceania;  communications;  trade
 Date Published: nan

 Avis juridique important|31998R1821Council Regulation (EC) No 1821/98 of 29 July 1998 imposing a definitive anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) originating in Indonesia and collecting definitively the provisional duty imposed Official Journal L 236 , 22/08/1998 P. 0001 - 0002COUNCIL REGULATION (EC) No 1821/98 of 29 July 1998 imposing a definitive anti-dumping duty on imports of certain magnetic disks (3,5&Prime; microdisks) originating in Indonesia and collecting definitively the provisional duty imposedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(4) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. Provisional measures (1) The Commission, by Regulation (EC) No 502/98 (2) (hereinafter referred to as the Provisional Duty Regulation), imposed a provisional anti-dumping duty on imports into the Community of certain magnetic disks (3,5&Prime; microdisks) originating in Indonesia and falling within CN code ex 8523 20 90.B. Subsequent procedure (2) No representations were received following publication of the provisional measures.(3) The parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties and the collection of amounts secured by way of the provisional duty. They were also granted a reasonable period within which to make representations subsequent to this disclosure.C. Product under consideration and like product (4) As no additional comments have been presented under these headings, the findings set out in recitals 9 to 12 of the Provisional Duty Regulation are confirmed.D. Dumping (5) Following final disclosure, the Indonesian authorities claimed that the exports of the product concerned were not of Indonesian origin and that the proceeding should therefore be terminated without adopting protective measures. However, no evidence was adduced to this effect.In this connection, the following should be noted. The investigation showed that the Indonesian exports in question had been accompanied by preferential certificates of origin issued by the Indonesian authorities who took no steps to withdraw them subsequently. Furthermore, up to final disclosure, neither the exporting producer nor the Indonesian authorities raised this point. Both in the anti-circumvention investigation concerning this product, which was terminated in July 1996, and during the course of the verification visit carried out in the current investigation, it was established that the Indonesian exporter was a genuine producer of the product concerned. No evidence was found contradicting this finding. In the light of the above, the request made by the Indonesian authorities could not, therefore, be granted.(6) No other arguments in respect of the findings on dumping were presented. The considerations and conclusions set out in recitals 14 to 19 of the Provisional Duty Regulation are therefore confirmed.E. Community industry, injury, causation, Community interest, definitive duty (7) As no further arguments have been presented in any of these contexts, the findings set out in recitals 20 to 58 of the Provisional Duty Regulation are confirmed.F. Collection of provisional duties (8) In view of the magnitude of the dumping margin established, the injury caused to the Community industry, and the latter's precarious financial situation, it is considered necessary that the amounts secured by way of the provisional anti-dumping duties should be definitively collected at the level of the definitive duties,HAS ADOPTED THIS REGULATION:Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of 3,5&Prime; microdisks used to record and store encoded digital computer information, falling within CN code ex 8523 20 90 (TARIC additional code 8523 20 90*10), and originating in Indonesia.2. The rate of duty applicable to the net free-at-Community-frontier price before duty shall be 41,1 %.3. Unless otherwise specified, the provisions in force concerning customs duties shall apply.Article 2 The amounts secured by way of the provisional anti-dumping duty pursuant to Regulation (EC) No 502/98 shall be definitively collected at the duty rate definitively imposed.Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18).(2) OJ L 63, 4. 3. 1998, p. 4.